Case 1:19-cv-00162-RJJ-RSK ECF No. 8 filed 03/29/19 PagelD.64 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
JEFFREY LAPINSKE, et al.,
Plaintiffs, Case Number 19-cv-00162-RJJ-RSK
v. Honorable Robert J. Jonker
Honorable Ray Kent
CITY OF GRAND HAVEN,
Oral Argument Requested
Defendant.

 

 

 

 

MOTION FOR JOINDER

Defendant City of Grand Haven (“City”), pursuant to F.R.Civ.P. 12(b)(7) and 19, for its
Motion ("Motion") for Joinder, states:

l. On March 11, 2019, Plaintiffs filed their First Amended Complaint (“Complaint”)
against the City.

2. The Complaint involves Duncan Park (“Duncan Park”), which is a park “created
through a charitable trust for the benefit of Grand Haven and its people.” Estate of Nash by Nash v.
Grand Haven, 321 Mich.App. 587, 599; 909 N.W.2d 862 (2017), /v appeal denied, 503 Mich. 870
(2018).

3. Because this action involves a charitable trust, Nash, 321 Mich.App. at 599, the
Michigan Attorney General is a necessary party to this subsequent case involving Duncan Park, Nash,
321 Mich.App. at 602-4. See also M.C.L. § 14.254(b) (“The attomey general is a necessary party to
all court proceedings (1) to terminate a charitable trust . . . or (2) to modify or depart from the objects
or purposes of a charitable trust . . . or (3) to construe the provisions of an instrument with respect to

a charitable trust”).
Case 1:19-cv-00162-RJJ-RSK ECF No. 8 filed 03/29/19 PagelD.65 Page 2 of 2

4. Under Rule 19, the Court should require Plaintiffs to join the Michigan Attorney
General as a party or otherwise dismiss the case, which involves a charitable trust that, according
to M.C.L. § 700.1302, is within the “exclusive legal and equitable jurisdiction” of the Michigan
Probate Court.

5. In further support of its Motion, the City relies on the Brief In Support Motion for
Joinder, which states the legal grounds for, and propriety in granting, this Motion.

6. Pursuant to W.D.Mich. L.Civ.R. 7.1(d), counsel for the City ascertained that Plaintiffs
do not concur in the relief sought in this Motion. [Exhibit A (Rule 7.1(d) Certificate).]

7. The City requests oral argument on its Motion.

Therefore, the City requests that the Court:

A. Grant this Motion;

B. Require Plaintiffs to join the Michigan Attorney General as a party under Rule 1 9(a)
or otherwise dismiss the case under Rule 19(b); and

C. Grant the City all other appropriate relief.

DICKINSON WRIGHT PLLC

Attomeys for City of Grand Haven

Dated: March 29, 2019 By: /s/ Geoffrey A. Fields
Geoffrey A. Fields (P41788)
Emily A. Rysberg (P31966)
200 Ottawa NW, Suite 1000
Grand Rapids, Michigan 49503
(616) 458-1300

GRAPIDS 57570-19 550646v1

en
